DETAILED ACTION
Status of Claims:
Claims 1-3, 6, 8, 12-14, 17, 18, 20 and 22 are pending.
Claims 1 and 6 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/18/2022, with respect to the rejection(s) of claim(s) 1-3, 6, 8, 12-14, 17-18, 20 and 22 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references and Smith (USPN 8,414,770). The applicant argues that Shih does not disclose a temperature range of 30-41°C in the first, second, and third reactors. The applicant is correct that this temperature range is not disclosed by Shih for the first and second reactor. It however noted that the temperature range for the third reactor has not been amended to 30-41°C. Smith discloses a first and second anaerobic digestion temperature range of about 25°C to about 60°C (see Smith col. 4 lines 50-56). Given that the prior art range fully encompasses the claimed range, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to select the mesophilic temperature range of 30-41°C (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.) The applicant argues that it would not have been obvious to one skilled in the art to adjust the temperature range in Shih because Shih teaches that a temperature of 45-60°C is advantageous. This argument is not persuasive because Shih teaches that mesophilic temperature ranges can be used to digest the waste (see col. 2 lines 43-47) and that high temperature treatment can result in increased heat waste (see col. 7 lines 61-63). Additionally Shih does not strictly limit the temperature to 45°C or greater, but is open to temperatures of “about 45°C”. Therefore it would have been obvious to one skilled in the art to modify the temperature range of the first and second reactors of Shih to 30-41°C as disclosed by Smith because it is within a temperature range known to be effective for anaerobic digestion and methane generation with waste. The applicant argues that the claimed invention provides surprising results compared with Shih because of the reduced retention times. This argument is not persuasive because Shih teaches retention times within the claimed range. The applicant argues that hindsight is used to teach the claimed retention time. This argument is not persuasive because the retention time of Shih fully encompasses the retention time claimed in the instant application. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 12-14, 17, 18, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to require a “first set of operating conditions…a temperature from 30 to 41°C” and a “second set of operating conditions…a temperature of from 30 to 41°C”. There is no support for this temperature range in the first and second reactors in the original disclosure. The specification provides support for a mesophilic temperature range from 30 to 45°C (see pg. 2 lines 21-25). The specification also provides support for a narrower temperature range of 30 to 40°C but only when the pH of the reactor if 8.5-9 (see pg. 8, lines 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6, 8, 12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229) in view of Smith (USPN 8,414,770).

Regarding Claim 1:
	Shih teaches the wastewater treatment process, comprising providing a wastewater to a first reactor (first phase) having a first set of operating conditions and supplying an effluent produced from the first reactor to a second reactor (first methanation phase) having a second set of operating conditions (see col. 2 lines 18-20), and feeding an effluent produced from the second reactor to a third reactor operating under a third set of operating conditions (third chamber 26) (see col. 6 lines 55-60) wherein: (a) the first set of operating conditions includes anaerobic conditions, a hydraulic and solids retention time (retention time) of from 1 hour to 4 days (see col. 5 lines 6-9), a temperature of from about 45 to about 60°C (see col. 2 lines 21-24) and a pH of from 6.5 to 10 (6.5 to 805) (see col. 5 lines 42-45); and (b) the second set of operating conditions includes anaerobic conditions, a hydraulic and solids retention time of from 3 to 6.5 days (3 to 10 and preferably about 4 days) (see col. 6 lines 1-2) and a temperature of from about 45 to about 60C (see col. 2 lines 30-32) and (c) the third set of operating conditions includes anaerobic conditions (anaerobic digestion) (see col. 6 lines 64-66), a hydraulic and solids retention time of from 3 to 10 days (2 to 10 and preferably about 5 days) (see col. 6 lines 56-60) and a temperatures of 25 to 35°C (see col. 6 lines 58-60).
	Shih does not explicitly teach a hydraulic/solids retention time from 0.1 to 1 day in the first reactor. However, given that the prior art range of 1 hour to 4 days in the first reactor fully encompasses the claim range of .1 to 1 day, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to use a retention time of .1 to 1 day in the first reactor (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.) 
	Shih does not explicitly teach the temperature range of 30 to 70°C in the third reactor. However given that the prior art range of 25 to 35 °C overlaps the claims range of 30 to 70°C a prima facie case of obviousness exists and it would have been obvious for one skilled in the art to use a temperature between 30 to 70°C (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).
	Shih does not disclose the volume ratio between the first reactor and the second reactor or the second reactor and the third reactor. Shih further teaches that the residence time is longer in the second reactor than the first reactor and equal or longer in the third reactor than the second. As the retention time within a reactor directly correlates to the volume of the reactor, and there is no change in volumetric flow rate between the reactors of Shih the volume ratio between the reactors will be equal to the retention time ratios (one skilled in the art would be capable of a simple calculation to determine the volume ratio). The volume ratio between the first and second reactor of Shih (using the preferred second reactor retention time) is between 1:1 (both reactors at 4 day retention times) and 1:96 (1 hour retention time in the first reactor and 4 days in the second). As the volume ratio of between 1:1 and 1:96 fully encompasses the claimed range of 1:8 and 1:15, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to use a volume ratio between 1:8 and 1:15. The volume ratio between the second reactor and the third reactor of Shih (using the preferred retention times) is 4:5 (1:1.25, given a retention time of 4 days in the second reactor and 5 days in the third reactor). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).
	Shih does not teach a temperature range of 30 to 41°C in the first and second reactor.\
	Smith discloses a first and second anaerobic digestion temperature range of about 25°C to about 60°C (see Smith col. 4 lines 50-56). Given that the prior art range of 25 to 60 °C  fully encompasses the claimed range of 30 to 41°C, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to select the mesophilic temperature range of 30-41°C (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.)
	Shih and Smith are analogous inventions in the art of anaerobic digestion of waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the temperature range of the first and second reactors of Shih to 30-41°C as disclosed by Smith because it is within a temperature range known to be effective for anaerobic digestion and methane generation with waste. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, D.). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP § 2143.02). A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 (2007), MPEP §§ 2143 and 2143.02).

Regarding Claim 2:
	Shih, as previously modified, teaches the process according to claim 1, wherein the pH of the first set of operating conditions is maintained in a range from 7.0 to 9.0 (7.5 to 8.0) (see Shih col. 5 lines 44-45).

Regarding Claim 3:
	Shih, as previously modified, teaches the process according to Claim 2, wherein the pH of the first set of operating conditions is maintained in a range of from 6.5-8.5 (see Shih col. 5 lines 44-45).
	Shih does not explicitly teach a range of 8.5 to 9.0, however given that the prior art range of 6.5 to 8.5 overlaps the claimed of 8.5 to 9.0 at an endpoint a prima facie case of obviousness exists and it would have been obvious for one skilled in the art to use a pH between 8.5 and 9.0 (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).


Regarding Claim 6:
	Shih, as previously modified, teaches the process according to claim 1, wherein: the first and second reactor have a combined hydraulic/solids retention time of from four days 1 hour to 8 days (see col. 5 lines 7-9, 1 hour to four days, col. 6 lines 1-2, four days)
	Shih does not explicitly teach a retention time of 3.1-7.5 days combined in the first and second reactors. However, given that the prior art range of 4 days 1 hour days overlaps the claimed range of 3.1 to 7.5 days, a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to use a retention time of 3.1 to 7.5 days in the second reactor (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

Regarding Claim 8:
	Shih, as previously modified, teaches the process according to Claim 1, wherein the hydraulic and solids retention time of the third reactor is from 3 to 8 days (5 days) (see col. 6 lines 55-58).

Regarding Claim 12:
	Shih, as previously modified, teaches the process according to claim 1, wherein a microbial seed (source of bacteria) is continually or periodically fed into the first reactor during operation (see col. 3 lines 22-25).

Regarding Claim 18:
	Shih, as previously modified, teaches the process according to Claim 1, wherein: (a) the conditions in the first, second and, third reactors are substantially free of slow growing aceticlastic methanogens from the Methanosaetaceae genus (no Methanosaetaceae genus are included) (see Whole document); or (b) the total hydraulic/solids retention time of the process is from 3.1 to 11 days.

Regarding Claim 20:
	Shih, as previously modified, teaches the process according to Claim 1, wherein: (a) the first, second and, third reactors are separate vessels or one or more of the reactors are housed within a single vessel to form individual chambers separated by baffles (see fig. 1); or (b) the hydraulic/solids retention time in the first set of operating conditions is from 0.3 to 1 day.

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229) and Smith (USPN 8,414,770) as applied to claim 1 above, and further in view of Elbeshbishy et al (US 2013/0137153).

Regarding Claim 13:
	Shih, as previously modified, teaches the process according to claim 1.
	Shih does not teach that the first reactor is a continuous stirred-tank reactor.
	Elbeshbishy teaches that anaerobic digestion is known to occur in continuous stirred-tank reactors (CSTR) (see para. 0036).
	Shih and Elbeshbishy are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art to operate the first reactor of Shih as a CSTR, as disclosed by Elbeshbishy because it is the simple substitution of one known anaerobic digester type with another know anaerobic digester type, obviously resulting in anaerobic digestion with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Claims 14  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229) and Smith (USPN 4,818,770) as applied to claim 1 above, and further in view of Zhang (US 2013/0260433).

Regarding Claim 14:
	Shih, as previously modified, teaches the process according claim 1.
	Shih does not explicitly teach that the first reactor is adapted to provide a population of bacteria enriched in Proteiniborus, Flavobacteriaceae, Tissierella, Acholeplasma and Pseudomonas. Shih further teaches that the first reactor is adapted to provide acid forming bacteria (see col. 5 lines 15-21).
	Zhang teaches that acid forming bacteria for anaerobic digestion include Pseudomonas (see para. 0087).
	Shih and Zhang are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art before the effective filing date of the invention to include the Pseudomonas of Zhang in the first reactor of Shih because it is the simple addition of a known anaerobic acid forming bacteria to a reactor using anaerobic acid forming bacteria and because Shih does not limit the specific bacteria used.  

Regarding Claim 17:
	Shih, as previously modified, teaches the process according claim 1.
	Shih does not explicitly teach that the conditions in the second reactor and the third reactor are adapted to provide a population of bacteria enriched in aceticlastic methanogens from the Methanosarcinaceae genus, hydrogenotrophic methanogens, unclassified Bacteroidetes, Flavobacteriaceae, Clostridium IV, and Sphaerochaeta. Shih further teaches that the bacteria in the second reactor can be any bacteria capable of methane production in a thermophilic anaerobic environment (see col. 6 lines 7-11).
	Zhang teaches that Methanosarcinaceae are used for methane production in anaerobic reactors (see para. 0087).
	Shih and Zhang are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art before the effective filing date of the invention to include the Methanosarcinaceae of Zhang in the second reactor of Shih because it is the simple addition of a known anaerobic methane forming bacteria to a reactor using anaerobic methane producing bacteria and because Shih does not limit the specific bacteria used.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (USPN 5,525,229) and Smith (USPN 8,414,770) as applied to claim 1 above, and further in view of Yu et al (US 2013/0309740).

Regarding Claim 22:
	Shih, as previously modified, teaches the process of according to claim 1.
	Shih does not teach that the microbial sees is obtained from one or both of the second reactor and third reactor.
	Yu teaches two anaerobic reactors in series wherein the microbial seed for the first reactor is obtained from the second reactor (see para. 0046).
	Shih and Yu are analogous inventions in the art of anaerobic digestion. It would have been obvious to one skilled in the art to replace the bacteria supply of Shih with seed from the second reactor of Shih, as disclosed by Yu because it allows bacteria to be recycled (see Yu para. 0048) and because it is the simple substitution of one known bacteria source with another known bacteria source, obviously resulting in the first reactor being seeded with an expectation of success. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/4/2022